     Case 3:19-cv-01985-MMA-DEB Document 27 Filed 05/29/20 PageID.140 Page 1 of 2



1
2
3
4
5
6
7
8
9
10                           UNITED STATES DISTRICT COURT
11                         SOUTHERN DISTRICT OF CALIFORNIA
12
13    IN RE TRANSFER OF CASES FROM                   TRANSFER ORDER
      MAGISTRATE JUDGE JILL L.
14
      BURKHARDT TO MAGISTRATE
15    JUDGE DANIEL E. BUTCHER
16
17
18         IT IS HEREBY ORDERED that the following cases are transferred from the
19   calendar of the Honorable Jill L. Burkhardt, to the calendar of the Honorable
20   Daniel E. Butcher, for all further proceedings. All settlement conference dates set before
21   Judge Burkhardt, if any, shall be transferred to the calendar of Judge Butcher. All other
22   dates and deadlines, if any, remain unchanged.
23         1.    19-cv-01985-MMA-JLB, Evans v. Capital One Financial Corporation
24         2.    19-cv-02195-H-JLB, Torrey Pines Logic, Inc. v. Gunwerks, LLC
25         3.    20-cv-00357-GPC-JLB, Mendoza v. City of San Diego, et al.
26         4.    20-cv-00573-L-JLB, Rashid v. BMW of North America, LLC, et al.
27         5.    20-cv-00694-BAS-JLB, Pitt v. Metropolitan Tower Life Insurance Company
28         6.    19-cv-00750-BAS-JLB, Hoagland v. H&R Block, Inc., et al.


                                                 1
     Case 3:19-cv-01985-MMA-DEB Document 27 Filed 05/29/20 PageID.141 Page 2 of 2



1          7.    19-cv-01420-LAB-JLB, (PC) Salcido v. Warden, et al.
2          8.    20-cv-00556-H-JLB, Kosaka v. Western Dental Services, Inc., et al.
3    Dated: May 29, 2020
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               2
